Title: To Alexander Hamilton from Francis Upton, 6 December 1785
From: Upton, Francis
To: Hamilton, Alexander


London, December 6, 1785. “… you will perceive that a considerable tract of land in the province of New York has been long since given in trust by My late Father for the use of myself Brother & Sister. As they are both Minors & Myself but just come of Age, it prevented our making a More early Application to take possession of these Lands; but I am now having the proper writings prepared … to invest me with full powers to Act by myself, or my Attorney, in such Manner as shall hereafter by you be advised; and as soon as they are so prepared I shall either immediately set out myself, or transmit you a proper Autjority to Act for me.”
